Exhibit 10.3

 

[logo.jpg]

LETTER OF NON-QUALIFIED OPTION GRANT
CAPSTONE THERAPEUTICS CORP. 2015 EQUITY INCENTIVE PLAN

 

<DATE>_______________, ______

 

<NAME> 

<STREET ADDRESS> 

<CITY AND STATE>

 

RE:

Director Non-Qualified Stock Option

Capstone Therapeutics Corp. 2015 Equity Incentive Plan

 

Dear <Name>,

 

In order to provide additional incentive to certain employees, directors and
appropriate third parties, Capstone Therapeutics Corp. (the "Company") adopted
the Capstone Therapeutics Corp. 2015 Equity Incentive Plan (the "2015 Plan"). By
means of this letter (the “Letter of Grant”), the Company is offering you a
non-qualified stock option pursuant to the 2015 Plan. The Company’s sale of its
common shares underlying the option granted to you hereby has been or will be
registered with the U.S. Securities and Exchange Commission. A copy of the
prospectus, including a copy of the 2015 Plan relating to that registration, can
be obtained from the Company by request.

 

The option granted to you hereunder shall be subject to all of the terms and
conditions of the 2015 Plan, which you should carefully review. In addition,
such option is subject to the following terms and conditions:

 

1.                  Grant of Option. The Company hereby grants to you, pursuant
to the 2015 Plan, the option to purchase from the Company upon the terms and
conditions and at the times hereinafter set forth, an aggregate of <_______>
shares of the Company’s $0.0005 par value common stock (the "Shares") at a
purchase price of $<____> per Share. The date of grant of this option is
<____________>, (hereinafter referred to as the "Option Date").

 

2.                  Exercise Term of Option. Unless earlier terminated as
described in Section 7, the option will vest and may be exercised for the
purchase of Shares as described in the following schedule: 100% immediately
vested.

 

3.                  Nontransferability. This option shall not be transferable
otherwise than by will or by the laws of descent and distribution, and the
options shall be exercisable only by you during your lifetime. Notwithstanding
the foregoing, the Board of Directors or a committee appointed by the Board of
Directors may permit you to transfer a non-qualified stock option to a family
member or a trust or partnership for the benefit of a family member, in
accordance with rules established by the Board or a committee appointed thereby.

 

 

 



4.                  Other Conditions and Limitations.

 

(a)Any Shares issued upon exercise of this option shall not be issued unless the
issuance and delivery of Shares pursuant thereto shall comply with all relevant
provisions of law including, without limitation, the Securities Act of 1933, as
amended, the Securities Exchange Act of 1934, as amended, the rules and
regulations promulgated thereunder, any applicable state securities or “Blue
Sky” law or laws (or an exemption from such provision is available), and the
requirements of any stock exchange or national market system of a national
securities association upon which the Shares may then be listed and shall be
further subject to the approval of counsel for the Company with respect to such
compliance.

 

(b)No transfer of any Shares issued upon the exercise of the option will be
permitted by the Company, unless any request for transfer is accompanied by
evidence satisfactory to the Company that the proposed transfer will not result
in a violation of any applicable law, rule or regulation, whether federal or
state, including in the discretion of the Company an opinion of counsel
reasonably acceptable to the Company.

 

(c)Inability of the Company to obtain approval from any regulatory body having
jurisdictional authority deemed by the Company's counsel to be necessary to the
lawful issuance and sale of any Shares hereunder shall relieve the Company of
any liability in respect to the nonissuance or sale of such Shares as to which
such requisite authority shall not have been obtained.

 

(d)Unless the Shares are subject to a then effective registration statement
under the Securities Act of 1933, upon exercise of this option (in whole or in
part) and the issuance of the Shares, the Company shall instruct its transfer
agent to enter stop transfer orders with respect to Shares, and all certificates
representing the Shares shall bear on the face thereof substantially the
following legend:

 

“The shares of common stock represented by this certificate have not been
registered under the Securities Act of 1933, as amended, and may not be sold,
offered for sale, assigned, transferred or otherwise disposed of unless
registered pursuant to the provisions of that Act or an opinion of counsel to
the Company is obtained stating that such disposition is in compliance with an
available exemption from such registration.”

 

5.                  Exercise of Option. You may exercise the option only by
giving the Executive Chairman of the Company written notice (including the
number of Shares that you are intending to acquire, accompanied by the full
exercise price), by personal hand delivery, by professional overnight delivery
service, or by registered or certified mail, postage prepaid with return receipt
requested, at the following address:

 

 

 



Executive Chairman
Capstone Therapeutics Corp.
1275 West Washington Street, Suite 104
Tempe, Arizona 85281

 

Payment of the option price shall be made either in (i) cash or by check, or
(ii) at your request and with the written approval of the Company, (a) by
delivering shares of the Company’s common stock beneficially owned by you prior
to the time of exercise (“Delivered Stock”), (b) by surrendering to the Company
shares otherwise receivable upon exercise of the Stock Option (a "Net
Exercise"), or (c) any combination of the foregoing. However, Net Exercise will
only be allowed when a Change of Control (as defined in the 2015 Plan) occurs.
The Company may arrange for or cooperate in permitting broker-assisted cashless
exercise procedures. Payment in the form of Delivered Stock or a Net Exercise
shall be in the amount of the fair market value of the stock at the date of
exercise, determined pursuant to the 2015 Plan.

 

6.                  Valuation and Withholding. If required by applicable
regulations, the Company shall, at the time of issuance of any Shares purchased
pursuant to the 2015 Plan, provide you with a statement of valuation of the
Shares issued. The Company shall be entitled to withhold amounts from your
compensation or otherwise to receive an amount adequate to provide for any
applicable federal, state and local income taxes (or require you to remit such
amount as a condition of issuance). The Company may, in its discretion, satisfy
any such withholding requirement, in whole or in part, by withholding from the
shares to be issued the number of shares that would satisfy the withholding
amount due.

 

7.                  Termination of Non-Qualified Stock Options. Notwithstanding
anything to the contrary, this option can become exercisable, and shall not be
exercisable after the earliest of (i) the tenth anniversary of the Option Date;
(ii) two years after the date you cease to perform services for the Company, if
such termination of services is for any reason other than death, permanent
disability, retirement or cause, (iii) three years after the date you cease to
perform services for the Company, if such termination of services is by reason
of death, permanent disability or retirement, or (iv) the date you cease to
perform services for the Company, if such termination is for cause, as
determined by the Board of Directors in its sole discretion. Notwithstanding
anything to the contrary in this Section 7, if you are a non-employee director
of the Company and you have served as a director of the Company for at least
five years at the time you cease to serve in such capacity, your options will be
fully exercisable until the expiration of such options.

 

8.                  Miscellaneous. You will have no rights as a stockholder with
respect to the Shares until the exercise of the option and payment of the full
purchase price therefore in accordance with the terms of the 2015 Plan and this
Letter of Grant. Nothing herein contained shall impose any obligation on the
Company or any parent or subsidiary of the Company or on you with respect to
your continued employment by the Company or any parent or subsidiary of the
Company. Nothing herein contained shall impose any obligation upon you to
exercise this option.

 

9.                  Governing Law. This Letter of Grant shall be subject to and
construed in accordance with the law of the State of Arizona, except as may be
required by the Delaware General Corporation Law or the federal securities laws.
Venue for any action arising from or relating to this Agreement shall lie
exclusively in Superior Court, Maricopa County, Arizona or the United States
District Court for the District of Arizona, Phoenix Division.

 

 

 



10.              Relationship to the 2015 Plan. The option contained in this
Letter of Grant is subject to the terms, conditions and definitions of the 2015
Plan. To the extent that the terms, conditions and definitions of this Letter of
Grant are inconsistent with the terms, conditions and definitions of the 2015
Plan, the terms, conditions and definitions of the 2015 Plan shall govern. You
hereby accept this option subject to all terms and provisions of the 2015 Plan.
You agree to accept as binding, conclusive and final all decisions or
interpretations of the Board or any committee appointed by the Board upon any
questions arising under the 2015 Plan. You agree to consult your independent tax
advisors with respect to the income tax consequences to you, if any, of
participating in the 2015 Plan and authorize the Company to withhold in
accordance with applicable law from any compensation otherwise payable to you
any taxes required to be withheld by federal, state or local law as a result of
your participation in the 2015 Plan.

 

11.              Communication. No notice or other communication under this
Letter of Grant shall be effective unless the same is in writing and is
personally hand-delivered, or is sent by professional overnight delivery service
or mailed by registered or certified mail, postage prepaid and with return
receipt requested, addressed to the Company at the address set forth in Section
5 above, or such other address as the Company has designated in writing to you,
in accordance with the provisions hereof, or you at the address set forth at the
beginning of this letter, or such other address as you have designated in
writing to the Company, in accordance with the provisions hereof.

 

You should execute the enclosed copy of this Letter of Grant and return it to
the Company as soon as possible. The additional copy is for your records.

 

Very truly yours,

 

Capstone Therapeutics Corp.

 

____________________________

 

By:

Les Taeger

SVP & CFO

 

 

 

ACCEPTED AND AGREED TO:

 

___________________________
Name:

 

Date: _______________________

 

